Exhibit 10(o)
ILLINOIS TOOL WORKS INC.
EXECUTIVE CONTRIBUTORY RETIREMENT INCOME PLAN
As Amended and Restated Effective January 1, 2008
     Illinois Tool Works Inc. hereby amends and restates, effective as of
January 1, 2008, the Illinois Tool Works Inc. Executive Contributory Retirement
Income Plan, originally established April 1, 1993. The Company intends for the
Plan to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the applicable regulations (“Section 409A”); to operate the Plan in
good faith compliance with Section 409A during the Section 409A transition
period; and to satisfy the applicable grandfather rules so that each
Participant’s Pre-1/1/2005 Sub-Account will not be subject to Section 409A.
ARTICLE I.
DEFINITIONS
     1.1 “Account” means the account(s) maintained on the books of the Company
for each Participant or Beneficiary pursuant to Article II. Except as otherwise
indicated, any reference in the Plan to a Participant’s or Beneficiary’s Account
shall be deemed to refer to the aggregate of his/her Pre-1/1/2005 and
Post-1/1/2005 Sub-Accounts, as such terms are defined in Article II.
     1.2 “Basic Compensation” means any pay that could be deferred as
“Compensation” under the ITW Savings and Investment Plan (without regard to the
Code Section 415 and Code Section 401(a)(17) limits), except for pay otherwise
defined as Incentive under this Plan.
     1.3 “Beneficiary” means the person or persons so designated by a
Participant pursuant to Section 3.6.
     1.4 “Board” means the Board of Directors of the Company.
     1.5 “CEO” means the Chief Executive Officer of the Company.
     1.6 “Code” means the Internal Revenue Code of 1986, as amended.
     1.7 “Committee” means the Employee Benefits Steering Committee of the
Company.
     1.8 “Company” means Illinois Tool Works Inc., a Delaware corporation, and
any successor thereto, and any corporation or other entity that together with
Illinois Tool Works Inc. is a member of a controlled group of corporations under
Code Section 414(b) or a group of trades or businesses under common control
pursuant to Code Section 414(c).
     1.9 “Company Basic Contribution” means the contribution made by the Company
to a Participant’s Post-1/1/2005 Sub-Account pursuant to Section 2.5.
     1.10 “Company Matching Contribution” means the contribution made by the
Company to a Participant’s Post-1/1/2005 Sub-Account pursuant to Section 2.4.
     1.11 “Corporate Change” shall mean either a “Change in Ownership,” “Change
in Effective Control” or a “Change of Ownership of a Substantial Portion of
Assets” as defined in Section 409A and summarized herein. A “Change in
Ownership” occurs on the date that any one person, or more than one person
acting as a group (as defined in Section 409A), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company. A “Change in Effective Control” occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or
(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. A “Change
of Ownership of a Substantial Portion of Assets” occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.

 



--------------------------------------------------------------------------------



 



     1.12 “Deferral Year” means any calendar year.
     1.13 “Determination Date” means the date on which the amount of a
Participant’s or Beneficiary’s Account is determined as provided in Article II
which, effective July 1, 2005, shall be each business day.
     1.14 “Disability” means the Participant’s Separation from Service because
he/she (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
Company-sponsored accident and health plan. Notwithstanding the foregoing, with
respect to a Participant’s Pre-1/1/2005 Sub-Account, “Disability” shall have the
same meaning as “Disabled” under the ITW Retirement Accumulation Plan as in
effect on October 3, 2004.
     1.15 “Early Retirement Date” means the date of a Participant’s Separation
from Service on or after attaining age 55 and 10 or more years of service before
attaining age 65.
     1.16 “Eligible Executive” means any Company executive designated as
eligible for Plan participation by the CEO. The CEO or the Board can
subsequently determine that an executive is not an Eligible Executive. Such
determination shall only apply on a prospective basis (i.e., with respect to
future deferrals) and any Basic Compensation or Incentive previously deferred by
such executive shall be paid in accordance with the terms of the Plan.
Notwithstanding the foregoing, an Eligible Executive shall only be considered
such if he/she is part of a “select group of management or highly compensated
employees” within the meaning of Sections 201, 301 and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
     1.17 “Incentive” means any performance-based bonus or other amount(s)
earned during a calendar year by the Participant under any incentive plan
sponsored by the Company.
     1.18 “Interest Yield” means either the Retirement Interest Yield or the
Termination Interest Yield as defined below:

  (a)   “Retirement Interest Yield” means 130 percent of Moody’s. The maximum
Retirement Interest Yield pursuant to this Plan shall be 15.6%.     (b)  
“Termination Interest Yield” means 100 percent of Moody’s. The maximum
Termination Interest Yield pursuant to this Plan shall be 12%.

“Moody’s” means the average of the monthly Moody’s Long-Term Corporate Bond
Yields for the preceding calendar quarter as determined from the Moody’s Bond
Record published by Moody’s Investor’s Service, Inc. (or any successor thereto).
     1.19 “Normal Retirement Date” means the date of a Participant’s Separation
from Service on or after attaining age 65 and 5 or more years of service.
     1.20 “Participant” means an Eligible Executive who has commenced Basic
Compensation and/or Incentive deferrals pursuant to Article II and any other
individual (other than a Beneficiary) who has an Account.
     1.21 “Plan” means the Illinois Tool Works Inc. Executive Contributory
Retirement Income Plan as amended from time to time.
     1.22 “Retirement Benefit” means the payment of the Participant’s or
Beneficiary’s Account pursuant to Sections 3.1 and 3.2.
     1.23 “Separation from Service” means the Participant’s cessation of
services with the Company for any reason.
     1.24 “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, or the
Participant’s spouse, Beneficiary, or dependent (as defined in Code Section 152
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster) or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 



--------------------------------------------------------------------------------



 



     1.25 “Vesting Service” has the meaning set forth in the ITW Savings and
Investment Plan.
ARTICLE II.
DEFERRAL ELECTIONS AND COMPANY MATCH
     2.1 Deferral Elections.

  (a)   General. In order to participate in the Plan, an Eligible Executive must
submit (according to the method prescribed by the Company) a deferral election
as to Basic Compensation and/or Incentive prior to the first day of the Deferral
Year in which he/she will perform services related to the amount to be deferred.
Such election shall be effective with respect to Basic Compensation and/or
Incentive related to services to be performed during the Deferral Year to which
the deferral election relates. Deferral elections may be amended or revoked at
any time prior to the first day of the Deferral Year to which the election
relates. Notwithstanding the foregoing, any deferral election with respect to an
Incentive that qualifies as “performance-based” compensation under Section 409A
may be made with respect to such Incentive on or before the date that is six
months before the end of the performance period, provided that (i) the
Participant provides services continuously from the later of the beginning of
the performance period or the date the Incentive criteria are established
through the date of the deferral election, and (ii) that in no event may an
election to defer Incentive be made after such Incentive has become readily
ascertainable.     (b)   New Participants. A Company executive designated as an
Eligible Executive by the CEO during a Deferral Year and who desires to become a
Participant prior to the commencement of the next Deferral Year must submit a
deferral election no later than 30 days after the date he/she receives notice of
designation as an Eligible Executive. Such election shall be effective with
respect to Basic Compensation and/or Incentive related to services to be
performed subsequent to the date of the election.     (c)   Unforeseeable
Emergency/Hardship. A Participant’s deferral election with respect to the
then-current Deferral Year shall be cancelled in the event that the Participant
receives a payment pursuant to Section 3.5 due to an Unforeseeable Emergency or
due to a hardship withdrawal under the ITW Savings and Investment Plan.

     2.2 Minimum and Maximum Deferral. A Participant may elect to defer between
6% and 50% of his/her Basic Compensation in 1% increments during a Deferral
Year. In addition, a Participant may elect to defer between 6% and 85% of
his/her Incentive in 1% increments. The Company may reduce a Participant’s
Incentive deferral if, and to the extent, the Participant elects to defer an
amount that would not allow for payment by the Company of all FICA, federal,
state and/or local income tax withholdings.
     2.3 Timing of Deferral Credits. The amount of Basic Compensation and
Incentive that a Participant elects to defer shall cause an equivalent reduction
in the Participant’s Basic Compensation and Incentive. Basic Compensation and
Incentive deferrals shall be credited to a Participant’s Post-1/1/2005
Sub-Account at the end of each calendar quarter with respect to deferrals for
periods prior to July 1, 2005, and thereafter as of the date the deferred Basic
Compensation or Incentive would have otherwise been paid to the Participant or
as soon as reasonably practicable thereafter.
     2.4 Company Matching Contributions. All Participants shall be immediately
eligible for Company Matching Contributions. Each Participant shall be fully and
immediately vested in his/her Company Matching Contributions. If a Participant
defers compensation under this Plan, the Participant will be ineligible for
Company Matching Contributions with respect to the same type of compensation,
i.e. Basic Compensation or Incentive, that is deferred during the applicable
Deferral Year under the ITW Savings and Investment Plan or any other plan that
would be considered a defined contribution plan under Code Section 414(i)
regardless of whether such plan or agreement constitutes a qualified plan under
Code Section 401(a). Each Participant shall be designated as a “Group I” or
“Group II” Participant according to the provisions of the ITW Savings and
Investment Plan. Any such change in designation shall only be made on a
prospective basis (i.e., with respect to future deferrals).

 



--------------------------------------------------------------------------------



 



  (a)   Group I Participants. A Group I Participant shall be credited with a
Company Matching Contribution equal to 3.5% of his/her Basic Compensation for
each payroll period during which he/she is deferring at least 6% of Basic
Compensation. A Group I Participant also shall be credited with a Company
Matching Contribution equal to 3.5% of his/her Incentive, provided the Group I
Participant elects to defer at least 6% of such Incentive. For purposes of this
Section 2.4(a), the term “Incentive” shall not include any payment made under a
long-term incentive plan.     (b)   Group II Participants. A Group II
Participant shall be credited with a Company Matching Contribution equal to 4.5%
of his/her Basic Compensation for each payroll period during which he/she is
deferring at least 6% of Basic Compensation. A Group II Participant shall also
be credited with a Company Matching Contribution equal to 4.5% of his/her
Incentive, provided the Group II Participant elects to defer at least 6% of such
Incentive. For purposes of this Section 2.4(b), the term “Incentive” shall not
include any payment made under a long-term incentive plan.

Company Matching Contributions shall be allocated to a Participant’s
Post-1/1/2005 Sub-Account.
     2.5 Company Basic Contributions. Each Group II Participant with one year of
service, including any Group II Participants who do not elect to defer Basic
Compensation or Incentive under Section 2.2, shall be eligible to receive a
Company Basic Contribution for each payroll period equal to the difference
between (i) the Company Basic Contribution paid to the Group II Participant
under the ITW Savings and Investment Plan for such payroll period and (ii) the
Company Basic Contribution that would be payable under the ITW Savings and
Investment Plan for such payroll period if the ITW Savings and Investment Plan
included deferrals under Section 2.2 in the calculation of the Company Basic
Contribution and the limits under Code Section 401(a)(17) and Code Section 415
did not apply. Company Basic Contributions shall be allocated to a Group II
Participant’s Post-1/1/2005 Sub-Account. A Group II Participant shall be fully
vested in his/her Company Basic Contributions upon completion of three years of
Vesting Service.
     2.6 Determination of Account Balance.

  (a)   Sub-Accounts Generally. A Participant’s or Beneficiary’s Account shall
be comprised of multiple “Sub-Accounts.” Unless the Company determines
otherwise, each Participant’s Account shall include a “Pre-1/1/2005 Sub-Account”
and a “Post-1/1/2005 Sub-Account.” Each Sub-Account may provide for a different
form of payment and payment commencement date pursuant to Sections 3.1 and 3.2.
The Company reserves the right to add additional Post-1/1/2005 Sub-Accounts and
new rules applicable thereto.     (b)   Pre-1/1/2005 Sub-Account. A
Participant’s or Beneficiary’s Pre-1/1/2005 Sub-Account shall consist of his/her
Account balance as of December 31, 2004, if any, adjusted as of each
Determination Date to include interest based on the Termination Interest Yield
in effect from time to time, or based on the Retirement Interest Yield if the
Participant or Beneficiary had satisfied the eligibility requirements for a
Retirement Benefit on or before December 31, 2004.     (c)   Post-1/1/2005
Sub-Account. A Participant’s or Beneficiary’s Post-1/1/2005 Sub-Account shall be
credited with his/her deferrals from Basic Compensation and/or Incentive made
pursuant to an applicable deferral election with respect to services rendered
after December 31, 2004, and any related Company Matching Contributions and
Basic Company Contributions. The Post-1/1/2005 Sub-Account shall be adjusted as
of each Determination Date to include interest based on the Termination Interest
Yield in effect from time to time, or based on the Retirement Interest Yield if
the Participant or Beneficiary has satisfied the eligibility requirements for a
Retirement Benefit. In addition, when any Participant or Beneficiary who was not
eligible for a Retirement Benefit on December 31, 2004 becomes so eligible,
his/her Post-1/1/2005 Sub-Account shall be credited with the additional amount
of interest that would previously have been allocated to both the Participant’s
Pre-1/1/2005 and Post-1/1/2005 Sub-Accounts using the Retirement Interest Yields
applicable through such date. Any such additional interest earned on the
Pre-1/1/2005 Sub-Account and credited to the Post-1/1/2005 Sub-Account in
accordance with this Section 2.6(c) shall be distributed in the form elected for
distribution of the Post-1/1/2005 Sub-Account. However, in the event that any
such additional interest is credited to this Plan after the Post-1/1/2005
Sub-Account has been fully distributed, the resulting Post-1/1/2005 Sub-Account
balance shall be payable in a single lump sum in March of the calendar year
following the calendar year in which the earnings are credited to the
Post-1/1/2005 Sub-Account.

 



--------------------------------------------------------------------------------



 



  (d)   Interest While Receiving Installments. A Participant’s or Beneficiary’s
Account that is being paid in the form of installments shall continue to be
credited with interest using the Retirement Interest Yield during the period
that payments are being made.

ARTICLE III.
PAYMENT OF BENEFITS
     3.1 Retirement Benefit Payment Election for Pre-1/1/2005 Sub-Account. In
the event of a Participant’s Early or Normal Retirement Date, or death or
Separation from Service on account of Disability prior to either date, a
Participant’s Pre-1/1/2005 Sub-Account shall be paid out in accordance with the
payment form and commencement of payment date elected for his/her Pre-1/1/2005
Sub-Account. In the absence of an applicable payment form and commencement of
payment election, a Participant’s Pre-1/1/2005 Sub-Account shall be paid in a
lump sum on the first day of the month following Separation from Service. A
Participant may elect, at least 13 months prior to the payment commencement date
of his/her Pre-1/1/2005 Sub-Account, to change the method of distribution
previously elected for the Pre-1/1/2005 Sub-Account to either a lump sum or
monthly installments over two to 20 years. A Participant may elect to defer
payment commencement of his/her Pre-1/1/2005 Sub-Account to a date later than
Separation from Service up to his/her 70th birthday provided (i) that the
duration of any installment payments to the Participant shall provide for full
payment of the Pre-1/1/2005 Sub-Account prior to the Participant’s 85th
birthday, and (ii) that Separation from Service occurs prior to his/her Normal
Retirement Date. Any election made within 13 months of the Participant’s payment
commencement date shall be void and his/her most recent prior election shall be
reinstated. The Participant’s election may be subject to Committee approval.
     3.2 Retirement Benefit Payment Election for Post-1/1/2005 Sub-Account. In
the event of a Participant’s Early or Normal Retirement Date, or death or
Separation from Service on account of Disability prior to either date, a
Participant’s Post-1/1/2005 Sub-Account shall be paid out in accordance with the
payment form and commencement of payment election for his/her Post-1/1/2005
Sub-Account. At the time an Eligible Executive submits his/her initial deferral
election, he/she shall elect (i) the form of payment in which the Post-1/1/2005
Sub-Account shall be paid, which may be either a lump sum or monthly
installments over two to 20 years, and (ii) a payment commencement date, which
may be later than Separation from Service and up to his/her 70th birthday.
Following are additional rules applicable to the payment of a Participant’s
Post-1/1/2005 Sub-Account:

  (a)   Change to Prior Election. Effective January 1, 2009, a Participant may
elect to change a form of payment previously elected with respect to his/her
Post-1/1/2005 Sub-Account, or to elect another payment commencement date that is
subsequent to Separation from Service but no later than his/her 70th birthday,
provided (i) such new election does not take effect until at least 12 months
after the date the election is made, (ii) if commencement of payment is not
related to the Participant’s Separation from Service on account of Disability or
death, the first payment with respect to which such new election is effective is
deferred for a period of five years from the date such payment would otherwise
have commenced, and (iii) if a Participant previously elected a payment
commencement date that is subsequent to Separation from Service, a change to
that date may not be made within the 12-month period prior thereto.     (b)  
Company Basic Contribution Participants. In the event that an Eligible Executive
elects not to defer Basic Compensation and/or Incentive under Section 2.1(a) but
is a Group II Participant eligible to receive Company Basic Contributions
pursuant to Section 2.5, such Eligible Executive shall be considered a
Participant for purposes of this Plan and shall have the opportunity to make a
form and commencement of payment election with respect to his Post-1/1/2005
Sub-Account in accordance with the timing rules for deferral elections set forth
in Section 2.1.     (c)   Default Election. In the absence of a valid payment
form and commencement of payment election upon the Participant’s Early or Normal
Retirement Date, or death Separation from Service on account of Disability prior
to either date, a Participant’s applicable Post-1/1/2005 Sub-Account shall be
paid out in a lump sum on the first day of the month following Separation from
Service.

 



--------------------------------------------------------------------------------



 



  (d)   Key Employees. Payments to a Participant who is a key employee (as
defined in Section 409A) with respect to his/her Post-1/1/2005 Sub-Account shall
commence on the first day of the seventh month following the date of the
Participant’s Separation from Service (other than due to death) or such later
date as elected by the Participant under this Section 3.2. If commencement is
delayed pursuant to this Section 3.2(d) and not because of the Participant’s
election under Section 3.2(a), his/her initial payment shall include all amounts
that would have been paid had there been no six-month delay and the retroactive
payments shall be credited with interest at the Retirement Interest Yield
through the delayed payment commencement date.

     3.3 Termination Benefit. Upon a Participant’s Separation from Service prior
to becoming eligible for a Retirement Benefit, the Company shall pay a lump sum
to the Participant on the first day of the month following Separation from
Service of his/her Account determined under Section 2.6 using the Termination
Interest Yield. A Participant who is a key employee (as defined in Section 409A)
shall not receive the portion of his/her lump sum consisting of his/her
Post-1/1/2005 Sub-Account until the first day of the seventh month commencing
after the date of the Participant’s Separation from Service (other than due to
death). The delayed portion of the lump sum payment shall be credited with
interest at the Termination Interest Yield through the delayed payment
commencement date.
     3.4 Return of Deferrals. At the time that a Participant submits a deferral
election for any Deferral Year, he/she may elect irrevocably to receive a return
of his/her deferrals for such Deferral Year. The return of deferral election
does not apply to Company Matching Contributions, Company Basic Contributions,
or the interest credited to the Participant’s Account for such Deferral Year.
The return of deferral election shall specify the calendar year in which payment
shall be made, which may be no earlier than the calendar year that commences
five or more calendar years after the Deferral Year in which the Basic
Compensation and/or Incentive deferral was initially credited to the
Participant’s Account. Return of Deferral payments shall be made in July of the
specified calendar year. Notwithstanding the foregoing, a Participant’s return
of deferral election shall be void if his/her Separation from Service occurs
prior to the return of deferral payment date and the participant’s deferrals
shall instead be paid in accordance with the payment form and commencement of
payment election made by the Participant for his/her applicable sub-account.
Company Matching Contributions, Basic Company Contributions, and interest
credits for such Deferral Year.
     3.5 Emergency Benefit. In the event that the Company, upon a request by a
Participant according to the method prescribed by the Company, determines in its
sole discretion, that the Participant has suffered an Unforeseeable Emergency,
the Company may pay to the Participant, as soon as practicable following such
determination, an amount, not in excess of the Participant’s Account, necessary
to satisfy the emergency, plus amounts necessary to pay taxes reasonably
anticipated as a result of the payment, after taking into account the extent to
which such hardship is or may be relieved through reimbursement or compensation
by insurance or otherwise, by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship), or by cessation of deferrals under the Plan.
     3.6 Payment to Beneficiary. If a Participant dies prior to the commencement
or completion of payments (and was not awaiting payment of a termination benefit
under Section 3.3), then the Participant’s Account determined using the
Retirement Interest Yield shall be paid (or continue to be paid if payments had
previously commenced) to his/her Beneficiary on the first day of the month
following the date of the Participant’s death (i) pursuant to the applicable
payment election made by the Participant or (ii) in a lump sum if the
Participant had not elected a form of payment. The Participant may designate (or
change) a Beneficiary according to the method prescribed by the Company. If no
designation is in effect or if an existing designation is determined to be
invalid or ineffective at the time any payments under this Plan become due, the
Beneficiary shall be the spouse of the Participant, or if no spouse is then
living, the Participant’s estate.
     3.7 Small Benefits. Notwithstanding anything in this Article III to the
contrary, if the aggregate balance of a Participant’s Account is $25,000 or less
on the Participant’s Separation from Service or death, such amount shall be paid
in a lump sum to the Participant or his/her Beneficiary on the first day of the
month following the Participant’s Retirement Date or death in full settlement of
his/her benefits under this Plan.
     3.8 Forfeiture of Benefits. If, prior to a Corporate Change, a Participant
shall be discharged for gross misconduct or a Participant or Beneficiary shall
at any time, regardless of whether before or after the Participant’s Early or
Normal Retirement Date, divulge confidential Company information to other
persons or otherwise act against the business interests of the Company, the
portion of the Participant’s or Beneficiary’s Account attributable to Company
Basic Contributions and Company Matching Contributions may be forfeited by the
Committee or the CEO.

 



--------------------------------------------------------------------------------



 



     3.9 Payment on Specified Date. For purposes of this Article III, a payment
shall be treated as made (or commencing) on the payment commencement date
specified in Section 3.2, 3.3, 3.4 or 3.6, as applicable, if the payment is made
(or commences) on (i) such date, (ii) a later date within the same taxable year
of the Participant, or (iii) if later, by the fifteenth day of the third
calendar month following such date, provided that the Participant is not
permitted, directly or indirectly, to designate the taxable year of the payment.
ARTICLE IV.
CLAIMS PROCEDURE
     4.1 Claim for Benefits. All claims for benefits shall be submitted in
writing to the Committee which shall process them and approve or disapprove them
within 90 days following the date that the claim is received by the Committee.
If special circumstances arise and the Committee cannot process the claim within
90 days, the Committee shall notify the claimant on or before the close of the
initial 90-day period that the time for making the decision is extended for up
to 90 additional days. If the Committee fails to notify the claimant within the
applicable period, the claim is considered denied. If the Committee makes a
determination to deny benefits to a claimant, the denial shall be stated in
writing by the Committee and delivered or mailed to the claimant. Such notice
shall set forth the specific reasons for the denial; be written in a manner that
may be understood by the claimant; refer to the specific Plan provisions upon
which denial is based; and describe the steps necessary for appeal.
     4.2 Request for Review of a Claim Denial. The claimant whose claim for
benefits has been denied shall have a period of 60 days from the date of the
Committee’s denial in which to appeal in writing to the Committee. The claimant
or his/her duly authorized representative shall have an opportunity to review
pertinent documents and submit additional information, issues and comments to
the Committee.
     4.3 Decision Upon Review of a Claim Denial. The Committee (or its delegate)
shall review all evidence submitted by the claimant and shall communicate its
decision to the claimant in writing within 60 days of the date on which the
request for review was received, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review. The Committee’s decision regarding the claim shall be final and binding.
     4.4 Timing of Judicial Action. No action at law or in equity may be brought
to recover benefits under the Plan until the Participant has exercised all
appeal rights and the Plan benefits requested in such appeal have been denied in
whole or in part. Benefits under the Plan shall be paid only if the Committee,
in its discretion, determines that a claimant is entitled to them. If a judicial
proceeding is undertaken to appeal the denial of a claim or bring any other
action under ERISA other than a breach of fiduciary duty claim, the evidence
presented will be strictly limited to the evidence timely presented to the
Committee. In addition, any such judicial proceeding must be filed within
180 days after the Committee’s final decision.
ARTICLE V.
ADMINISTRATION
     The Committee, which shall administer the Plan, shall have the power and
duty to adopt such rules and regulations consistent with Plan terms; to maintain
records concerning the Plan; to construe and interpret the Plan and resolve all
questions arising under the Plan; to direct the payment of Plan benefits; and to
comply with the requirements of any applicable federal or state law. Neither the
Company, nor any employee or Board or Committee member shall be liable to any
Eligible Executive, active or former Participant, Beneficiary or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan.
ARTICLE VI.
AMENDMENT AND TERMINATION
     6.1 Amendment. The Board may amend the Plan in whole or in part at any
time, including without limitation an amendment to discontinue future deferrals.
Any amendment shall comply with Section 409A. Specifically, no amendment may
decrease the balance of a Participant’s or Beneficiary’s Account (except as
required by Section 409A), and no amendment shall be made if it would constitute
a material modification, as defined under Section 409A, of the Plan terms in
effect on October 3, 2004 which govern payment of the Pre-1/1/2005 Sub-Account
as set forth in Article III.

 



--------------------------------------------------------------------------------



 



     6.2 Termination. The Board may terminate the Plan at any time, subject to
the termination restrictions of Code Section 409A. Upon termination, a
Participant’s or Beneficiary’s Pre-1/1/2005 Sub-Account, if any, shall be paid
to him/her in monthly installments over a period of not more than 15 years,
except that the Company in its sole discretion may pay out such benefit in a
lump sum or in installments over a period shorter than 15 years. A Participant’s
or Beneficiary’s Post-1/1/2005 Sub-Account shall be paid to the Participant or
Beneficiary in a lump sum upon Plan termination, provided that (i) the
termination and liquidation of the Plan does not occur proximate to a downturn
in the financial health of the Company; (ii) the Company terminates all
non-qualified deferred compensation arrangements of the same type at the same
time that this Plan is terminated; (iii) the Company makes no payments to
Participants and Beneficiaries for 12 months but makes all payments within
24 months; and (iv) the Company adopts no new non-qualified deferred
compensation arrangement of the same type for three years. Upon termination of
the Plan, any Participant who has not incurred a Separation from Service and was
not previously eligible for a Retirement Benefit shall have the Retirement
Interest Yield credited to his/her post-1/1/2005 Sub-Account pursuant to
Section 2.6(c) as if the Participant then became eligible for a Retirement
Benefit.
     6.3 Corporate Change. The Board may terminate the Plan in conjunction with
a Corporate Change, provided that (i) the Company terminates the Plan within the
30 days preceding or the 12 months following a Corporate Change; and (ii) the
Company terminates all non-qualified deferred compensation arrangements of the
same type at the same time that this Plan is terminated with respect to each
Participant that experienced Corporate Change. Following such termination, each
current Participant, former Participant and Beneficiary shall receive a lump-sum
payment of his/her Account within the 12 months following the termination of the
Plan. Account balances shall be determined under Section 2.6 as of the
applicable payment date as if each such Participant and Beneficiary was then
eligible for a Retirement Benefit hereunder.
ARTICLE VII.
MISCELLANEOUS
     7.1 Corporate Successor. The Plan shall not terminate, but shall continue,
upon a transfer or sale of assets of the Company or upon the reorganization,
merger or consolidation of the Company into or with any other corporation or
other entity; provided that it is not terminated pursuant to Section 6.3 and the
transferee, purchaser or successor agrees to continue the Plan. In the event
that the transferee, purchaser or successor does not continue the Plan, then the
Plan shall terminate to the extent permitted under Section 6.2 and the
applicable restrictions under Section 409A.
     7.2 No Implied Rights. Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, Beneficiary or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Committee in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, the Company shall not be required or be liable
to make any payment under this Plan. The provisions of this Plan document
supersede and preempt any prior understandings, agreements or representations by
or between the Company and any Participant or Beneficiary, written or oral,
which may have related in any manner to the subject matter hereof.
     7.3 No Right to Company Assets. Neither the Participant nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Company including, without limitation, any specific
funds, assets or other property that the Company, in its sole discretion, may
set aside in anticipation of a liability hereunder. Any benefits which become
payable hereunder shall be paid from the general assets of the Company. The
Participant shall have only a contractual right to the amounts, if any, payable
hereunder unsecured by any asset of the Company. In order to provide for the
payments hereunder, the Company has established an irrevocable trust, the assets
of which are part of the Company’s general assets and therefore subject to the
claims of the Company’s general creditors in the event of insolvency. To the
extent any Plan-required payments are made from the trust, the Company shall
have no further obligations to pay such amounts directly to the Participant or
Beneficiary.
     7.4 No Employment Rights. Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant or obligate the Participant to continue
in the service of the Company, or as a limitation of the right of the Company to
discharge any of its employees, with or without cause.
     7.5 Offset. If, at the time payments are to be made hereunder, a
Participant or Beneficiary or both are indebted or obligated to the Company,
then such payments may at the discretion of the Committee be reduced by the
amount of such indebtedness or obligation; provided, however, that an election
by the Committee not to reduce any such payments shall not constitute a waiver
of its claim for such indebtedness or obligation. In the event of an overpayment
of benefits under the ITW Retirement Accumulation Plan or any other
Company-sponsored plan, the Committee may determine that all or part of the
amount of the overpayment may be recovered by an offset to any payment to be
made pursuant to this Plan.

 



--------------------------------------------------------------------------------



 



     7.6 Non-Assignability. Neither the Participant nor any other person shall
have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall be, prior to actual payment, subject to the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, or be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency. This
Section shall not apply to the creation, assignment, or recognition of a right
of any benefit payable pursuant to a domestic relations order, if such order
(i) meets the requirements of Section 414(p)(1)(B) of the Code, and (ii) does
not require the payment of a benefit to an alternate payee prior to the time
benefits are payable pursuant to Article III, as determined by the Committee.
     7.7 Incapacity of Recipient. If a current or former Participant or a
Beneficiary is deemed by the Committee to be incapable of personally receiving
any payment under the Plan, then, unless and until claim therefor shall have
been made by a duly appointed guardian or other legal representative of such
person, the Committee may provide for such payment or any part thereof to be
made to any other person or institution providing for the care and maintenance
of such person. Any such payment shall be for the account of such person and
shall be a complete discharge of any liability of the Company and the Plan
therefor.
     7.8 Withholding of Taxes. The Company shall withhold any federal, state or
local taxes applicable to any payments pursuant to the Plan. Notwithstanding any
other Plan provision to the contrary, the payment of any Participant’s benefit
may be accelerated by the Company to the extent of any required FICA
withholdings applicable to such benefit (plus any other withholdings applicable
to the withheld FICA amount).
     7.9 Governing Laws. Except to the extent not pre-empted by ERISA or other
federal law, the Plan shall be construed and administered according to the laws
of the State of Illinois.
     7.10 Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Plan or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Plan shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

             
 
      ILLINOIS TOOL WORKS INC.    
 
           
 
  By:        /s/ Sharon M. Brady
 
     Senior Vice President, Human Resources    

 